UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012 or o Transition Report Pursuant to Section13 or 15(d) of the SecuritiesExchange Act of 1934 For the transition period from to Commission File Number 001-33695 Westinghouse Solar, Inc. (Exact name of registrant as specified in its charter) Delaware 90-0181035 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1475 S. Bascom Ave. Suite 101, Campbell, CA (Address of principal executive offices) (Zip Code) (408)402-9400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x As of October 29, 2012, 21,908,445 shares of the issuer’s common stock, par value $0.001 per share, were outstanding (including non-vested restricted shares). TABLE OF CONTENTS PART I -FINANCIAL INFORMATION Page No. Item 1. Financial Statements. Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Comprehensive Income (Loss) 2 Condensed Consolidated Statements of Changes in Stockholders’ (Deficit) Equity 3 Condensed Consolidated Statements of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 30 Item 4. Controls and Procedures. 30 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 31 Item 1A. Risk Factors. 31 Item 6. Exhibits. 38 SIGNATURES 39 Exhibit Index 40 EX-31 Section 302 Certification of CEO and CFO EX-32 Section 906 Certification of CEO and CFO i PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Westinghouse Solar, Inc. Condensed Consolidated Balance Sheets September 30, 2012 (unaudited) December31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Other receivables Inventory, net Prepaid expenses and other current assets, net Assets of discontinued operations Assets held for sale – discontinued operations Total current assets Property and equipment, net Other assets, net Assets of discontinued operations – long-term Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities Accrued warranty Common stock warrant liability Credit facility Capital lease obligations – current portion Note payable – current portion — Liabilities of discontinued operations – short-term Total current liabilities Capital lease obligations, less current portion Long-term liabilities of discontinued operations — Total liabilities Commitments, contingencies and subsequent events (Notes 17 and 18) Stockholders’ (deficit) equity: Convertible redeemable preferred stock, $0.001 par value, 1,000,000 shares authorized; 2,263 shares issued and outstanding on September 30, 2012 and December 31, 2011 Common stock, $0.001 par value; 100,000,000 shares authorized; 21,432,690 and 16,040,581 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively (Note 1) Additional paid-in capital Accumulated deficit ) ) Total stockholders’ (deficit) equity ) Total liabilities and stockholders’ (deficit) equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 1 Westinghouse Solar, Inc. Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) ThreeMonthsEnded September 30, NineMonthsEnded September 30, Net revenue $ Cost of goods sold Gross (loss) profit ) ) Operating expenses Sales and marketing General and administrative Total operating expenses Loss from continuing operations ) Other income (expense) Interest (expense) income, net ) ) ) Adjustment to the fair value of common stock warrants ) Total other (expense) income ) ) Loss before provision for income taxes and discontinued operations ) Provision for income taxes — Net loss from continuing operations ) Net income (loss) from discontinued operations, net of tax (Note 3) ) ) Net loss ) Preferred stock dividend ) Preferred deemed dividend — — — ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss attributable to common stockholders per common and common equivalent share (basic and diluted) $ ) $ ) $ ) $ ) Weighted average shares used in computing loss per common share: (basic and diluted) The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Westinghouse Solar, Inc. Condensed Consolidated Statements of Changes in Stockholders’ (Deficit) Equity (Unaudited) Convertible Redeemable Preferred Stock Common Stock Number ofShares Amount Number ofShares Amount Additional Paid-in Capital Accumulated Deficit Stockholders' Equity BalanceatJanuary1, 2012 $ ) $ Issuance of common stock pursuant to a securities purchase agreement — — — Issuance of common stock for supply agreement — — — Preferred stock dividends paid in common stock — — ) — Conversion of convertible redeemable preferred stock to common stock ) ) 36 — — Reclassify fair value of common stock warrant liability upon exercise and modification — Exercise of warrants for common stock — — — Grants of restricted stock, net of forfeitures and repurchases for employee taxes — — ) — ) Stock-based compensation expense — Placement agent and registration fees and other direct costs — ) — ) Net loss — ) ) Balance at September 30, 2012 $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Westinghouse Solar, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine MonthsEndedSeptember 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation Amortization of patents Bad debt expense Inventory revaluation — Unrealized gain (loss) on fair value adjustment of common stock warrants ) Non-cash stock-based compensation expense Loss on assets held for sale — Changes in assets and liabilities: Accounts receivable ) Other receivables ) Inventory Prepaid expenses and other current assets ) Assets of discontinued operations – short term Assets held for sale Other assets ) ) Assets of discontinued operations – long-term ) Accounts payable Accrued liabilities and accrued warranty ) Liabilities of discontinued operations ) ) Net cash used in operating activities ) ) Cash flows from investing activities Acquisition of property and equipment — ) Proceeds from disposal of property and equipment — Proceeds from disposal of property and equipment from discontinued operations — Net cash provided by investing activities — Cash flows from financing activities Repayment of notes payable ) ) Repayment (borrowing) on line of credit ) ) Repayments on capital lease obligations ) ) Repayments on capital lease obligations from discontinued operations — ) Restricted cash — Proceeds from stock offering — Proceeds from securities purchase agreement Proceeds from exercise of warrants — Payment of placement agent and registration fees and other direct costs ) ) Employee taxes paid for vesting of restricted stock ) ) Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents Beginning of period End of period $ $ 4 Nine MonthsEndedSeptember 30, Supplemental cash flows disclosures: Cash paid during the period for interest $ $ Supplemental disclosure of non-cash financing activity: Fair value of warrants issued in stock offering $
